RESPONSE TO AMENDMENT

Claims 1-9 are pending in the application.  Claims 10 and 11 have been cancelled.
Amendments to the claims, filed November 19, 2020, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154).
Regarding claim 1, Ronin teaches a cementitious composition comprising (Abstract): dry cementitious materials comprising micron-sized particles (Portland Cement, Abstract); and dry supplemental cementitious materials (SCM's) (Abstract) dry coated on the cementitious materials, the dry coating induced by activating the dry cementitious materials and the supplemental cementitious materials by applying mechanical forces to cause compression and/or shear deformation of the dry cementitious materials and supplemental cementitious materials (grinding, Abstract; Paragraphs [0008]-[0009]).  Ronin further teaches the SCM’s are fine supplementary cementitious materials (Abstract; Paragraph [0008]).
Ronin fails to teach SCM’s are submicron or nano-sized.

Abstract) fine supplemental cementitious materials help disperse cement particles, fill fine pore spaces, increase fluidity, increase strength, and decrease permeability (Paragraph [0105]).  Guynn further teaches the fine SCMs can have a particle size of about 0.01 µm to about 1 µm (Paragraph [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fine SCMs of Ronin have a particle size of about 0.01 µm to about 1 µm as taught by Guynn as being known fine SCM particle sizes that can be used in cement compositions.
Regarding claim 2, Ronin teaches wherein the dry cementitious materials further comprise pozzolanic materials of micron-sized particles (SiO2 containing microfiller, Abstract).
Regarding claim 3, Ronin teaches further comprising aggregates (Paragraph [0015]).
Regarding claim 5, Ronin teaches further comprising a binder (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 6, Ronin teaches wherein the composition is produced in the form of granules (Abstract).
Regarding claim 7, Ronin teaches wherein the SCM's are siliceous-SiO2-containing particles (Abstract).
Regarding claim 8, Ronin teaches wherein the binder is a polymer in the form of powdered chemical additives (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 9, Ronin teaches wherein the additives are superplasticizer/high range water reducers, plasticizer/mid and normal range water reducers, and/or retarding or accelerating admixtures for concrete (a polymer in the form of a powdery water-reducing agent, Abstract.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154) and further in view of Soroushian (U.S. 4,902,347).
Ronin and Guynn are relied upon as discussed above.
Regarding claim 4, Ronin fails to teach further comprising reinforcement fibres.
Soroushian teaches cementitious composites comprising Portland cement, microsilica, polyamide fibers, and superplasticizer (Abstract).  Soroushian further teaches the polyamide fibers increase the ultimate tensile and flexural strength of the hardened cementitious composite and in improving the ductility and toughness of the material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the multicomponent macro-cement composition of Ronin further include polyamide fibers (reinforcement fibers) as taught by Soroushian in order to increase the ultimate tensile and flexural strength of the hardened composition and to improve the ductility and toughness of the material.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 19, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Ronin has referred to a grinding process rather than an activation process.  Applicant further argues the physicochemical activation is a specific effect that is induced by particular mechanical action and it is not accurate to presume that the “grinding” action of Ronin would produce an activation of the materials.
Abstract, Paragraphs [0008]-[0009]).  This would mean the particles are being activated by the mechanical forces.  Ronin additionally teaches the particles undergo surface modification in the form of microdefects, microcracks and dislocations caused by strained induced dynamic transformations caused by the grinding process (Paragraph [0009]), i.e. mechanical forces that cause shear deformation and induce activation of the particles.
Furthermore, in Paragraph [0182] of its published specification, Applicant states “the first process step of covering or dry coating the larger carrier particles with smaller SCM particles, is carried out under conditions of strong mechanical forces such as impact, compression and shear force exerted on the particles, resulting in mutual collisions of the particles with repeated compression/shear deformation of the particles continuum.  Machines that can be used for this purpose are any high shear mixers and grinding machines.”  Based on the teachings of Ronin and supported by Applicant’s own specification, grinding is a mechanical action which subjects the particles to a large number of impact impulses that cause compression and/or shear deformation resulting in activation of the materials.
As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021